DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of claims 1-15 directed to Group I, non-elected without traverse on 5/27/2014.  Accordingly, claims 1-15 have been cancelled.
Response to Amendment
2.	In response to the amendment received on 12/5/2014:
Claims 1-9 are pending in the current application.  Claims 1 and 7 are amended.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The claims were previously indicated allowable over the prior art; the reasons for allowance are repeated below for convenience.
Allowable Subject Matter
3.	Claims 1-9 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-9.
  The closest prior art is as follows:
Muneta JP2015-201417 discloses a device that attaches to a battery case to provide resonant electromagnetic waves to ionize electrolyte in order to restore degraded electrolyte by suppression oxidative deterioration.

Kamiyama JP 2016-017901 discloses a method using X-ray diffraction of a battery to diagnose the charged or deteriorated state of a battery.  
Chang et al. “Correlating Microstructural Lithium Metal Growth with Electrolyte Salt Depletion in Lithium Batteries using 7Li MRI” J. Am. Chem. Soc. 2015, 137, 15209-15216 discloses a method of analyzing byproduct (SEI growth) in a battery.  
However, these references would not be obviously combined by the skilled artisan to arrive at the claimed invention.  Such a combination would simply require a leap that is not suggested by the prior art.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-9 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729